J-A19027-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 BR HOLDING FUND, LLC                    :    IN THE SUPERIOR COURT OF
                                         :         PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 SHAHEIDA MCKENDRICK                     :
 (MORTGAGOR AND REAL OWNER)              :
 AND SHACONDA MCKENDRICK                 :    No. 3530 EDA 2019
 (REAL OWNER)                            :
                                         :
                                         :
 APPEAL OF: SHAHEIDA                     :
 MCKENDRICK

             Appeal from the Order Entered November 7, 2019
    In the Court of Common Pleas of Philadelphia County Civil Division at
                          No(s): No. 150501159


BEFORE: PANELLA, P.J., McLAUGHLIN, J., and McCAFFERY, J.

MEMORANDUM BY McLAUGHLIN, J.:                   FILED DECEMBER 11, 2020

      Shaheida McKendrick appeals from the order fixing fair market value for

the real property located at 113 South Street in Philadelphia (“the property”)

and entering a deficiency judgment against her. McKendrick argues that the

court erred in imposing personal liability in a mortgage foreclosure action and

that the underlying judgment in mortgage foreclosure was void. We affirm.

      In 2007, McKendrick executed a mortgage on the property and a

promissory note in favor of Alternative Business Credit, LLC in exchange for a

$765,000 loan. See BR Holding Fund LLC v. McKendrick, No. 385 EDA

2018, 2018 WL 6839353, at *1 (Pa.Super. Dec. 31, 2018) (unpublished

memorandum). Alternative Business Credit, LLC assigned its interest to Patriot
J-A19027-20



Group, LLC, which in turn assigned its interest to Fairway Fund III, LLC

(“Fairway Fund”). Fairway Fund initiated mortgage foreclosure proceedings

against the property in 2009. The action ended in 2014, when the trial court

entered judgment non pros.

     Fairway Fund then assigned its interest to BR Holding Fund, LLC (“BR

Holding”). BR Holding initiated a new foreclosure action on the property in

2015. By that time, McKendrick co-owned the property along with her sister,

Shaconda McKendrick, whom BR Holding named as a defendant in the

mortgage foreclosure proceedings. Following a bench trial, the court entered

judgment against the McKendricks and assessed damages at $1,866,100.85,

plus interest accruing at $317.54 per day as of July 10, 2017. See Judgment

in Mortgage Foreclosure, filed 8/23/17.

     The McKendricks appealed the foreclosure judgment but did not post a

supersedeas bond. As a result, while the case was pending on appeal, the

property went to sheriff’s sale and BR Holding bought it for $71,700. We thus

dismissed the McKendricks’ appeal as moot, because they no longer had any

ownership interest in the property. See McKendrick, No. 385 EDA 2018,

2018 WL 6839353, at *2. The Supreme Court denied the McKendricks’ petition

for allowance of appeal.

     Meanwhile, BR Holding filed a Motion to Fix Fair Market Value of Real

Property and Establish Deficiency Judgment against McKendrick, pursuant to

the Deficiency Judgment Act. See 42 Pa.C.S.A. § 8103(a). BR Holding later

filed an Amended Petition and Second Amended Petition, each accompanied

                                    -2-
J-A19027-20



by a Notice to Defend. McKendrick filed an Answer, but, after a hearing, the

Court granted the Motion. The court entered an order fixing fair market value

of the property at $429,721.59. The order also announced a deficiency

judgment against McKendrick in the amount of $1,958.036.67, with interest

accruing at $317.54 per day, plus attorney’s fees.

     McKendrick appealed, and raises the following issues:

     I. Did the lower court err in deeming the in rem foreclosure
     judgment an in personam judgment against [a]ppellant Shaheida
     McKendrick when said judgment was fully satisfied by the Sheriff’s
     sale of the realty at 113 South Street, Philadelphia, PA?

     II. Was the underlying judgment in this case improperly obtained
     because the Plaintiff failed to comply with Pa.R.C.P. 3051 as a
     prerequisite to BR Holding’s action in the mortgage foreclosure,
     which foreclosure was the subject of a non pros by concurrent
     Order in the same court at CP 091002793, and neither the plaintiff
     in the earlier case nor its assignee/appellee proceeded pursuant
     to the rule?

McKendrick’s Br. at 5.

     “The scope of appellate review in a deficiency judgment proceeding is

limited to assessing whether sufficient evidence exists to sustain the trial

court’s order, or whether the court committed a reversible error of law.” Home

Sav. & Loan Co. of Youngstown, Ohio v. Irongate Ventures, LLC, 19

A.3d 1074, 1078 (Pa.Super. 2011).

                           Deficiency Judgment

     McKendrick argues the court erred in entering a deficiency judgment

against her following the judgment in mortgage foreclosure because a

mortgage foreclosure proceeding is an in rem proceeding and cannot support


                                    -3-
J-A19027-20



an in personam deficiency judgment. McKendrick’s Br. at 15-16. McKendrick

claims that in Irongate Ventures, we only interpreted the Deficiency

Judgment Act insofar as we explained that a petition to fix fair market value

must be filed within six months and on a mortgage foreclosure docket, as

opposed to a confessed judgment docket. She claims we did not upset long-

standing precedent that mortgage foreclosure itself is strictly an in rem

proceeding that imposes no personal liability. She further argues that

Pa.R.C.P. 1141(a) prohibits including a personal liability action within a

mortgage foreclosure action.

      The Deficiency Judgment Act provides a mechanism for a judgment

creditor to obtain a deficiency judgment against the judgment debtor. It allows

a judgment creditor that purchased the subject property in execution

proceedings to petition the court to fix the fair market value of the property,

if the purchase price does not satisfy the judgment, interest, and costs, and

the judgment creditor wishes to collect the balance due on such amounts. 42

Pa.C.S.A. § 8103(a). Once the court determines the fair market value of the

property, the judgment debtor is released and discharged of liability to the

extent of the fair market value (less liens, costs, taxes, and claims not

discharged by the sale or paid at distribution of the sale). Id. at § 8103(c)(5).

The judgment creditor may then “proceed by appropriate proceedings to

collect the balance of the debt.” Id.

      The proceeding pursuant to the Act is a supplementary proceeding in

“the matter in which the judgment was entered.” Id. at § 8103(a); Irongate

                                        -4-
J-A19027-20



Ventures, 19 A.3d at 1078. “Judgment” here means “[t]he judgment which

was enforced by the execution proceedings” to which Section 8103(a) refers,

“whether that judgment is a judgment in personam such as a judgment

requiring the payment of money or a judgment de terris or in rem such as a

judgment entered in an action of mortgage foreclosure . . . .” 42 Pa.C.S.A. §

8103(g).

       McKendrick is correct that a mortgage foreclosure action in Pennsylvania

is “strictly an in rem or ‘de terris’ proceeding.” Nicholas v. Hofmann, 158

A.3d 675, 696 (Pa.Super. 2017). Such de terris or in rem proceedings are in

contrast to an in personam action, and the purpose of a mortgage foreclosure

action “is solely to effect a judicial sale of the mortgaged property.” Id.

McKendrick is also correct that the Rules of Civil Procedure preclude the

inclusion of personal liability claims in a mortgage foreclosure complaint, as

well as any counterclaims not related to the origination of the mortgage. See

Pa.R.C.P. 1141(a), 1148; Nicholas, 158 A.3d at 697.

       However, McKendrick’s argument that the foreclosure judgment cannot

give rise to an in personam obligation ignores the language of the Deficiency

Judgment Act. Although originally Depression-era legislation,1 the General

Assembly amended the Act in 1978, 1998, and 2004. In Irongate Ventures,

we observed these amendments “removed the historical obstacles to the filing

of petitions to fix fair market value as a supplement to mortgage foreclosure
____________________________________________


1See First Fed. Sav. & Loan Ass’n of Carnegie v. Keisling, 746 A.2d
1150, 1155 (Pa.Super. 2000).

                                           -5-
J-A19027-20



actions.” 19 A.3d at 1080. The plain language of the Act presently permits a

petition to fix fair market value “as a supplementary proceeding in the matter

in which the judgment was entered,” even if that judgment was de terris or in

rem, such as a foreclosure judgment. 42 Pa.C.S.A. at § 8103(a), (g). These

subsections, when read together, permit a judgment creditor to file a petition

to fix fair market value as a supplementary proceeding in the foreclosure

action, following execution of the foreclosure judgment, and obtain a

determination of “the balance of the debt[.]” 42 Pa.C.S.A. § 8103(c)(5);

Irongate Ventures, 19 A.3d at 1080; accord Nicholas, 158 A.3d at 696

n.34.

        In addition, the Supreme Court has amended the Rules of Civil

Procedure governing deficiency judgment actions consistent with the

amendments to the Act. See Irongate Ventures, 19 A.3d at 1080 n.7. In

particular, Rule 3278 provides that a deficiency judgment action be brought

“as a supplemental proceeding in the execution proceeding.” Pa.R.C.P. 3278.2

As the Explanatory Comment to Rule 3276 explains, “[i]n allowing a deficiency

judgment proceeding to be brought supplementary to an action de terris or in

rem, the character of the action is not altered.” Pa.R.C.P. No. 3276,

Explanatory Comment—1996.

____________________________________________


2 The Rules further outline the procedure for the deficiency judgment action.
See Pa.R.C.P. 3276-91. For example, Rule 3282 provides that a deficiency
judgment petition include a request to fix fair market value and be
accompanied by a Notice to Defend, and Rule 3285 provides for a trial. See
Pa.R.C.P. 3282, 3285.

                                           -6-
J-A19027-20



      Here, McKendrick does not argue that BR Holding failed to follow the

Rules governing deficiency actions, or that the court erred in fixing the fair

market value of the property, or in calculating the deficiency of the debt.

McKendrick argues only that a personal deficiency judgment cannot flow from

a mortgage foreclosure judgment. Given the foregoing changes in the law,

this argument holds no water. See Irongate Ventures, 19 A.3d at 1080.

                                 Rule 3051

      McKendrick next argues the court erred in fixing fair market value of the

property and entering deficiency judgment against her because BR Holding

never moved to open or strike the judgment of non pros entered in the prior

foreclosure action. McKendrick argues that BR holding had to file a petition to

strike or open the judgment of non pros, rather than institute a new

foreclosure action. McKendrick emphasizes that foreclosure on the mortgage

was subject to the same defenses as it was prior to its assignment to BR

Holding.

      The trial court found no merit to this argument. It stated, “Pennsylvania

jurisprudence is clear that judgments of non pros do not preclude a plaintiff

from bringing a new claim with the same cause of action within the statute of

limitations.” Trial Court Opinion, 2/11/20, at 6-7. The court also found the

claim was previously litigated because McKendrick had raised it in her appeal

from the mortgage foreclosure judgment.

      We agree that McKendrick cannot now litigate this issue, as she already

raised it during her direct appeal of the judgment of mortgage foreclosure.

                                     -7-
J-A19027-20



See McKendrick, No. 385 EDA 2018, 2018 WL 6839353, at *1 n.1; Riccio

v. Am. Republic Ins. Co., 705 A.2d 422, 425 (Pa. 1997) (explaining the law

of the case doctrine). We also agree that the issue is meritless, as the entry

of a judgment of non pros does not preclude a plaintiff from commencing a

new action on the same cause of action, within the statute of limitations. See

Hatchigian v. Koch, 553 A.2d 1018, 1020 (Pa.Super. 1989).

      Order affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/11/2020




                                    -8-